NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 17-3849

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Jul 06, 2018
UNITED STATES OF AMERICA,                             )                  DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE SOUTHERN DISTRICT OF
JODIE TURNER,                                         )   OHIO
                                                      )
       Defendant-Appellant.                           )
                                                      )
                                                      )


       BEFORE: COOK, STRANCH, and NALBANDIAN, Circuit Judges.

       PER CURIAM. Jodie Turner appeals his conviction for possession with intent to distribute

marijuana. As set forth below, we affirm.

       On January 7, 2016, law enforcement officers investigating a drug trafficking organization

observed a meeting involving Turner behind an Extended Stay America Hotel in Columbus, Ohio.

During that meeting, four large plastic bags were placed in the back of Turner’s vehicle.

A subsequent traffic stop of Turner’s vehicle revealed that the bags contained approximately

95 pounds of marijuana.

       Pursuant to a plea agreement, Turner pleaded guilty to a superseding information charging

him with one count of possession with intent to distribute marijuana, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(C). More than two months after his guilty plea, Turner filed a sentencing

memorandum asserting that law enforcement officers violated the Fourth Amendment when they

stopped and searched his vehicle and that the government manipulated the charges against him.
No. 17-3849
United States v. Turner

Based on this purported “government misconduct,” Turner sought a six-level downward departure

or, in the alternative, permission to withdraw his guilty plea and file a motion to suppress. After

the parties agreed on a joint sentencing recommendation, Turner withdrew his sentencing

memorandum. The district court sentenced Turner to 37 months of imprisonment in accordance

with the joint recommendation.

       In this timely appeal, Turner argues that the district court should have suppressed the

marijuana found in his vehicle and that his conviction should therefore be reversed.           The

government responds that Turner waived his Fourth Amendment claim by not properly raising and

preserving it in the district court. The government is correct. By entering an unconditional guilty

plea, Turner waived appellate review of his Fourth Amendment claim. See Tollett v. Henderson,

411 U.S. 258, 267 (1973); United States v. Abdulmutallab, 739 F.3d 891, 904-05 (6th Cir. 2014);

United States v. Herrera, 265 F.3d 349, 351-52 (6th Cir. 2001). Turner also affirmatively withdrew

his sentencing memorandum in which he raised his Fourth Amendment arguments—indicating

that he “intentionally relinquished a known right.” United States v. Soto, 794 F.3d 635, 655 (6th

Cir. 2015).

       For these reasons, we AFFIRM Turner’s conviction.




                                               -2-